                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 1 of 42


                                                                                           1   SANJIV N. SINGH, A PROFESSIONAL LAW CORPORATION
                                                                                               Sanjiv N. Singh (SBN 193525)
                                                                                           2   1650 S. Amphlett Blvd. Suite 220
                                                                                           3   San Mateo, CA 94402
                                                                                               Phone: (650) 389-2255
                                                                                           4   Email: ssingh@sanjivnsingh.com
                                                                                           5
                                                                                               INDRAJANA LAW GROUP, A PROFESSIONAL LAW CORPORATION
                                                                                           6   Michael B. Indrajana (SBN 258329)
A PROFESSIONAL LAW CORPORATION




                                                                                           7   1650 S. Amphlett Blvd. Suite 220
                                 1650 S. AMPHLETT BLVD. SUITE 220




                                                                                               San Mateo, CA 94402
                                                                    SAN MATEO, CA 94402




                                                                                           8   Phone: (650) 597-0928
         SANJIV N. SINGH




                                                                                           9   Email: michael@indrajana.com

                                                                                          10
                                                                                               Attorneys for Plaintiff FOUNDER INSTITUTE INCORPORATED
                                                                                          11
                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                          12
                                                                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                                          13

                                                                                          14   FOUNDER INSTITUTE                           Case No.: 3:20-cv-04466-VC
                                                                                               INCORPORATED, a Delaware
                                                                                          15
                                                                                               Corporation,                                THIRD AMENDED COMPLAINT FOR:
                                                                                          16
                                                                                                     Plaintiff,
                                                                                                                                           1. BREACH OF CONTRACT;
                                                                                          17
  A PROFESSIONAL LAW CORPORATION




                                                                                                                                           2. BREACH OF IMPLIED COVENANT
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18         v.                                    OF GOOD FAITH AND FAIR
        INDRAJANA LAW GROUP




                                                                                                                                           DEALING;
          SAN MATEO, CA 94402




                                                                                          19
                                                                                                                                           3. BAD FAITH DENIAL;
                                                                                               HARTFORD FINANCIAL SERVICES
                                                                                          20                                               4. DECLARATORY RELIEF;
                                                                                               GROUP INCORPORATED, a corporation
                                                                                          21                                               5. UNJUST ENRICHMENT;
                                                                                               doing business in California; SENTINEL
                                                                                                                                           6. UNFAIR COMPETITION UNDER
                                                                                          22   INSURANCE COMPANY, LIMITED, a
                                                                                                                                           BUS. & PROF. CODE § 17200 ET SEQ.;
                                                                                               corporation doing business in California;
                                                                                          23                                               7. INJUNCTIVE RELIEF UNDER BUS. &
                                                                                               and DOES 1 through 50, inclusive,
                                                                                                                                           PROF. CODE § 17200 ET SEQ.
                                                                                          24         Defendants.
                                                                                          25                                               JURY TRIAL DEMANDED

                                                                                          26

                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                    PAGE 1 OF 42
                                                                                                   Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 2 of 42


                                                                                           1          Plaintiff FOUNDER INSTITUTE INCORPORATED (“Founder”), a Delaware
                                                                                           2   Corporation doing business in California brings this Third Amended Complaint 1,
                                                                                           3   alleging against HARTFORD FINANCIAL SERVICES GROUP INC. (“HFSG”), a
                                                                                           4   corporation, and SENTINEL INSURANCE COMPANY LIMITED (“Sentinel”), a
                                                                                           5   corporation, both doing business in California, and DOES 1 THROUGH 50, as follows:
                                                                                           6                                       INTRODUCTION
A PROFESSIONAL LAW CORPORATION




                                                                                           7       1. The COVID-19 pandemic was a catastrophe faced by thousands of business in the
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   state of California, with civil ordinances requiring county and statewide shutdowns and
         SANJIV N. SINGH




                                                                                           9   stay-at-home orders which crippled businesses. It was the exact kind of loss which
                                                                                          10   insurers like Hartford and its affiliates marketed to business owners. But when the
                                                                                          11   pandemic hit and businesses began to suffer losses due to shut down orders, insurance
                                                                                          12   companies like Defendants balked.
                                                                                          13       2. This particular case is an insurance bad faith lawsuit brought by Plaintiff
                                                                                          14   FOUNDER INSTITUTE, INCORPORATED, a Delaware Corporation that owns and
                                                                                          15   operates a vital startup incubator in Palo Alto, California (hereinafter “Plaintiff” or
                                                                                          16   “Founder”) against HARTFORD FINANCIAL SERVICES GROUP INCORPORATED
                                                                                          17
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18
        INDRAJANA LAW GROUP




                                                                                               1
                                                                                                 This is the Third Amended Complaint filed with the leave granted by the Court on
          SAN MATEO, CA 94402




                                                                                          19
                                                                                               October 22, 2020. On October 28, 2020, Plaintiff learned that a business with the same
                                                                                          20   policy and same coverage filed a lawsuit against Sentinel which is currently pending in
                                                                                          21   the Southern District of California before Judge Cynthia Ann Bashant in the case titled
                                                                                               Mostre Exhibits, LLC v. Sentinel Insurance Company, Limited Case No. 3:20-cv-01332.
                                                                                          22   Hartford and Sentinel did not file a Rule 12(b)(6) motion in that lawsuit despite the fact
                                                                                          23   it literally has identical provisions--counsel for the plaintiff in that case immediately
                                                                                               contacted Plaintiff and provided Plaintiff the relevant documentation and alerted
                                                                                          24   Plaintiff to the identical aspects of the coverage and purported exclusions. In the Mostre
                                                                                          25   Exhibits, LLC case, Sentinel has answered (indeed answered very quickly) and the case is
                                                                                               proceeding. On October 28, 2020, Counselor Indrajana sent a written inquiry to Counsel
                                                                                          26   Anthony Anscombe, defense counsel for Defendants, inquiring as to the discordant
                                                                                          27   approach to the two nearly identical cases. Defendant Sentinel has not responded to
                                                                                               date.
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 2 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 3 of 42


                                                                                           1   (“HFSG”), a corporation, SENTINEL INSURANCE COMPANY, LIMITED (“Sentinel”),
                                                                                           2   a corporation, and possible Does (collectively, the “Hartford Defendants”). Plaintiff
                                                                                           3   seeks damages stemming from Defendants’ bad faith handling and denial of Plaintiff’s
                                                                                           4   claim for business income loss coverage. Plaintiff, in good faith, based on the language
                                                                                           5   of its policy and for the reason many businesses bought insurance policies with business
                                                                                           6   income interruption clauses, reasonably expected that Defendants would provide
A PROFESSIONAL LAW CORPORATION




                                                                                           7   coverage during these unprecedented times for the loss of business income Plaintiff has
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   suffered due to the stay-at-home ordinances effected statewide, including in Santa Clara
         SANJIV N. SINGH




                                                                                           9   County. Specifically, as a result of civil ordinances, Plaintiff’s central operations or so-
                                                                                          10   called scheduled premises were shut down or severely reduced in operations, crippling
                                                                                          11   its ability to coordinate events which it was responsible for running and managing, and
                                                                                          12   thereby crippling its revenue stream.
                                                                                          13      3.   Defendants, meanwhile, not only have failed to provide the requested coverage,
                                                                                          14   but have engaged in deceptive and unfair business practices to evade responsibility for
                                                                                          15   doing so. At a moment in world history when insurance companies should be stepping
                                                                                          16   up, Defendants hid behind procedures and conduct that appear to be bad faith and
                                                                                          17   motivated only by profit. In this case, Defendants pre-rejected the claim before it was
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   even submitted, and then relied on quick, premature, and incomplete analysis of their
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   own policy language, and of the nature of the losses in question.
                                                                                          20                                             PARTIES
                                                                                          21      4. At all relevant times, Plaintiff Founder Institute Incorporated was and is a
                                                                                          22   Delaware corporation and is authorized to do business and is doing business in the State
                                                                                          23   of California, County of Santa Clara. Plaintiff owns, operates, manages, and controls a
                                                                                          24   startup incubator practice located in Palo Alto, California.
                                                                                          25      5. At all relevant times, Defendants Hartford Financial Services Group Incorporated
                                                                                          26   (“HFSG”), a corporation, and Sentinel Insurance Company Limited (“Sentinel
                                                                                          27   Insurance” or “Sentinel”), (collectively, the “Hartford Defendants”) are doing business
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 3 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 4 of 42


                                                                                           1   and maintaining regular offices in the State of California and doing business regularly in
                                                                                           2   Santa Clara County. Hartford Defendants are conducting insurance business, including
                                                                                           3   the marketing, sale and provision of business insurance policies and the process of
                                                                                           4   handling claims, in the State of California and the basis of this suit arises out of such
                                                                                           5   conduct.
                                                                                           6      6.   HFSG, and Sentinel Insurance and their executive officers list their headquarters
A PROFESSIONAL LAW CORPORATION




                                                                                           7   as the same corporate address in Hartford, Connecticut, but all the entities do business
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   in the State of California. Sentinel Insurance is believed to be a subsidiary or division of
         SANJIV N. SINGH




                                                                                           9   The Hartford transacting in California. Furthermore, the Hartford Defendants operate
                                                                                          10   websites in California specifically selling its Hartford commercial products to California
                                                                                          11   businesses. One such website is: thehartford.com/business-insurance/California
                                                                                          12      7. Plaintiff does not know the true names and capacities, whether individual,
                                                                                          13   associate, or otherwise, of Defendants DOES 1 through 50, and therefore designate those
                                                                                          14   Defendants by such fictitious names. Each of the Defendants sued herein as a DOE is
                                                                                          15   legally responsible in some manner for the events and happenings referred to herein and
                                                                                          16   proximately caused the injuries suffered by the Plaintiff. DOES may include other
                                                                                          17   underwriters, agents, or individuals who participated in decisions or ratified decisions
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   that led to or constituted the bad faith denial and misconduct of Defendants outlined in
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   this Complaint. Plaintiff will amend this Complaint accordingly to allege the true names
                                                                                          20   and capacities of these DOE Defendants when/if the same becomes known to Plaintiff.
                                                                                          21                                 JURISDICTION AND VENUE
                                                                                          22      8. This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332 because
                                                                                          23   Plaintiff Founder Institute and the Hartford Defendants are citizens of different states and
                                                                                          24   the amount of controversy exceeds $75,000.00 exclusive of interests and costs.
                                                                                          25      9. This Court has personal jurisdiction over Defendant Sentinel Insurance because
                                                                                          26   Sentinel Insurance regularly conducts and transacts business in this state, including
                                                                                          27   having issued the insurance policy currently held by Plaintiff.
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 4 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 5 of 42


                                                                                           1      10. This Court has personal jurisdiction over Defendant Hartford because Hartford
                                                                                           2   regularly conducts and transacts business in this state, and on information and belief is
                                                                                           3   the parent company of Sentinel Insurance. The copy of Plaintiff’s insurance policy sold
                                                                                           4   and marketed in California contains numerous references to Hartford, including its logo,
                                                                                           5   the phrase “This is Hartford,” and references to The Hartford’s webpage.
                                                                                           6      11. Venue is proper in this Court because pursuant to 28 U.S.C. § 1391(2), the acts
A PROFESSIONAL LAW CORPORATION




                                                                                           7   and/or omissions complained of took place, in whole or in part, within Santa Clara County,
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   California. Defendants conduct business extensively throughout California, marketing
         SANJIV N. SINGH




                                                                                           9   their insurance policies and selling their insurance policies to thousands of insured
                                                                                          10   businesses and consumer businesses in California.
                                                                                          11                                  GENERAL ALLEGATIONS
                                                                                          12      12. All allegations in this Complaint are based on information and belief and/or are
                                                                                          13   likely to have evidentiary support after a reasonable opportunity for further
                                                                                          14   investigation or discovery.
                                                                                          15   The Hartford Defendants
                                                                                          16      13. The Hartford Financial Services Group, Inc., usually known as The Hartford, is a
                                                                                          17   Fortune 500 investment and insurance company headquartered in its namesake city of
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   Hartford, Connecticut. The company’s earnings are divided between property and
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   casualty operations, group benefits, and mutual funds. The Hartford was founded in
                                                                                          20   1810 in Hartford, Connecticut, as the Hartford Fire Insurance Company.
                                                                                          21      14. According to its website at thehartford.com, HFSG, doing business as The
                                                                                          22   Hartford, is a financial holding company for a group of insurance and non-insurance
                                                                                          23   subsidiaries, which includes Sentinel Insurance Company Limited (“Sentinel”).
                                                                                          24   According to thehartford.com’s legal notice, Sentinel is authorized to transact the
                                                                                          25   business of insurance in all states, including the State of California.
                                                                                          26      15. Indeed, there is a conscious and concerted effort by the Hartford Defendants to
                                                                                          27   market themselves as “The Hartford.” Specifically, the copy of the policy document sent
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 5 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 6 of 42


                                                                                           1   to Founder by The Hartford is replete with references to The Hartford, and any claims
                                                                                           2   and/or customer support are conducted through either the thehartford.com website, or
                                                                                           3   by phone in which the employees identify themselves as The Hartford employees and
                                                                                           4   adjusters.
                                                                                           5   The Founder Institute and Its Hartford Policy
                                                                                           6      16. Plaintiff’s business is a startup incubator in Palo Alto California. The Founder
A PROFESSIONAL LAW CORPORATION




                                                                                           7   Institute is the world’s largest pre-seed startup accelerator, with nationwide alumni that
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   have built numerous companies that have provided employment and economic stimulus
         SANJIV N. SINGH




                                                                                           9   in cities across the nation. Its Palo Alto physical headquarters is the key to keeping its
                                                                                          10   networking operations running and is the central headquarters from which the majority
                                                                                          11   of their operations, events, and revenue-generating activities are planned, conceived and
                                                                                          12   coordinated. Cutting off access to Plaintiff’s physical headquarters prevented Plaintiff
                                                                                          13   from conducting its revenue-generating business in the following ways: (1) being unable
                                                                                          14   to conduct in-person teaching sessions, workshops, and seminars on the premises and
                                                                                          15   (2) being unable to conduct paid live-events for recruiting, networking and academic
                                                                                          16   purposes on the premises, and otherwise (3) being unable to conduct other academic or
                                                                                          17   instructional activities commonly held by typical academic and/or instructional
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   institutions on the premises. Furthermore, Founder was forced to shut down operations
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   and reinvent its business model to convert all of their programs and curriculums they
                                                                                          20   have been running in person for more than ten years into a completely virtual online
                                                                                          21   platform. It was not simply a matter of the general economic slowdown.
                                                                                          22      17. At all relevant times, since 2011 Plaintiff has been a Hartford policyholder,
                                                                                          23   currently insured under Hartford’s business policy number 57 SBA BA6715 (the “All-
                                                                                          24   Risk Policy”).
                                                                                          25      18. The All-Risk Policy is currently in full effect, providing commercial business
                                                                                          26   policy coverage including coverage for lost business income which occurred during the
                                                                                          27   policy period. The policy was automatically renewed by The Hartford on June 23, 2020.
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 6 OF 42
                                                                                                  Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 7 of 42


                                                                                           1      19. Plaintiff faithfully paid policy premiums to Defendants, specifically to provide
                                                                                           2   additional coverage including but not limited to loss of business income due to Civil
                                                                                           3   Authority or civil ordinances. The All-Risk policy expressly states: “In return for the
                                                                                           4   payment of the premium and subject to all of the terms of this policy, we agree with you
                                                                                           5   to provide insurance as stated in this policy.”
                                                                                           6      20. Plaintiff, in addition to dutifully paying policy premiums to Defendants, has
A PROFESSIONAL LAW CORPORATION




                                                                                           7   performed all of its obligations under Hartford policy number 57 SBA BA6715. The
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   Covered Property, with respect to the Building and Business Personal Property
         SANJIV N. SINGH




                                                                                           9   Coverage, is Founder Institute Incorporated Headquarters, located at 3337 El Camino
                                                                                          10   Real, Palo Alto, CA 94306.
                                                                                          11      21. Property and Business Insurance can be sold for coverage on specific perils,
                                                                                          12   which would limit coverage to those perils specifically written into an insurance policy
                                                                                          13   (such as fire, earthquakes, etc.). Other insurance policies, such as the one sold by the
                                                                                          14   Hartford Defendants, are “all-risk” insurance policies, providing coverage for all losses
                                                                                          15   except those that are excluded by the explicit, unambiguous words of the policy.
                                                                                          16   Additionally, Hartford Defendants have marketed and expressly represented their
                                                                                          17   policy products as protecting businesses from whatever perils and losses they might
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   face.
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19      22. Under the Policy, Civil Authority coverage appears to be provided for loss of
                                                                                          20   income, and appears to be available both for a shorter period and for an extended period
                                                                                          21   under certain conditions.
                                                                                          22      23. The All-Risk Policy provides for coverage as follows:
                                                                                          23                  A. COVERAGE
                                                                                          24                  We will pay for direct physical loss of or physical damage
                                                                                                       to Covered Property at the premises described in the Declarations
                                                                                          25           (also called "scheduled premises" in this policy) caused by or
                                                                                          26           resulting from a Covered Cause of Loss.
                                                                                                             Exhibit A at p. 29, Form SS 00 07 07 05 p.1
                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 7 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 8 of 42


                                                                                           1

                                                                                           2        The All-Risk Policy defines Covered Cause of Loss as follows:
                                                                                           3               3. Covered Causes of Loss
                                                                                           4               RISKS OF DIRECT PHYSICAL LOSS unless the loss is:
                                                                                                           a. Excluded in Section B., EXCLUSIONS; or
                                                                                           5               b. Limited in Paragraph A.4. Limitations; that follow.
                                                                                           6               Exhibit A at p. 30, Form SS 00 07 07 05 p.2
A PROFESSIONAL LAW CORPORATION




                                                                                           7        Additional coverages in the All-Risk Policy include:
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8               o. Business Income
         SANJIV N. SINGH




                                                                                           9               (1) We will pay for the actual loss of Business Income you
                                                                                                    sustain due to the necessary suspension of your "operations"
                                                                                          10        during the "period of restoration". The suspension must be caused
                                                                                          11        by direct physical loss of or physical damage to property at the
                                                                                                    "scheduled premises", including personal property in the open (or
                                                                                          12        in a vehicle) within 1,000 feet of the “scheduled premises”, caused
                                                                                          13        by or resulting from a Covered Cause of Loss.
                                                                                                           (2) With respect to the requirements set forth in the
                                                                                          14        preceding paragraph, if you occupy only part of the site at which
                                                                                          15        the “scheduled premises” are located, your “scheduled premises”
                                                                                                    also means:
                                                                                          16               (a) The portion of the building which you rent, lease or
                                                                                          17               occupy; and
  A PROFESSIONAL LAW CORPORATION




                                                                                                           (b) Any area within the building or on the site at which the
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18               “scheduled premises” are located, but only if that area
        INDRAJANA LAW GROUP




                                                                                                           services, or is used to gain access to, the “scheduled
          SAN MATEO, CA 94402




                                                                                          19
                                                                                                           premises”.
                                                                                          20
                                                                                                           (3) We will only pay for loss of Business Income that occurs
                                                                                          21        within 12 consecutive months after the date of direct physical loss
                                                                                                    or physical damage.
                                                                                          22
                                                                                                           This Additional Coverage is not subject to the Limits of
                                                                                          23        Insurance.
                                                                                                           (4) Business Income means the:
                                                                                          24
                                                                                                           (a) Net Income (Net Profit or Loss before income taxes) that
                                                                                          25               would have been earned or incurred if no direct physical
                                                                                                           loss or physical damage had occurred; and
                                                                                          26
                                                                                                           (b) Continuing normal operating expenses incurred,
                                                                                          27               including payroll.
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                     PAGE 8 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 9 of 42


                                                                                           1               (5) With respect to the coverage provided in this Additional
                                                                                                           Coverage, suspension means:
                                                                                           2               (a) The partial slowdown or complete cessation of your
                                                                                           3               business activities; or
                                                                                                            (b) That part or all of the “scheduled premises” is rendered
                                                                                           4               untentantable[sic] as a result of a Covered Cause of Loss if
                                                                                           5               coverage for Business Income applies to the policy.

                                                                                           6        Exhibit A at p.38, Form SS 00 07 07 05 p.10
A PROFESSIONAL LAW CORPORATION




                                                                                           7                q. Civil Authority
                                 1650 S. AMPHLETT BLVD. SUITE 220




                                                                                                            (1) This insurance is extended to apply to the actual loss of
                                                                    SAN MATEO, CA 94402




                                                                                           8        Business Income you sustain when access to your "scheduled
         SANJIV N. SINGH




                                                                                           9        premises" is specifically prohibited by order of a civil authority as
                                                                                                    the direct result of a Covered Cause of Loss to property in the
                                                                                          10        immediate area of your "scheduled premises".
                                                                                          11                (2) The coverage for Business Income will begin 72 hours
                                                                                                    after the order of a civil authority and coverage will end at the
                                                                                          12        earlier of:
                                                                                          13                       (a) When access is permitted to your "scheduled
                                                                                                            premises"; or
                                                                                          14                       (b) 30 consecutive days after the order of the civil
                                                                                          15                authority.

                                                                                          16
                                                                                                           r. Extended Business Income
                                                                                          17                      (1) If the necessary suspension of your"operations"
  A PROFESSIONAL LAW CORPORATION




                                                                                                           produces a Business Income loss payable under this policy,
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18
                                                                                                           we will pay for the actual loss of Business Income you incur
        INDRAJANA LAW GROUP




                                                                                                           during the period that:
          SAN MATEO, CA 94402




                                                                                          19
                                                                                                                  (a) Begins on the date property is actually repaired,
                                                                                          20
                                                                                                           rebuilt or replaced and "operations" are resumed; and
                                                                                          21                      (b) Ends on the earlier of:
                                                                                                                           (i) The date you could restore your
                                                                                          22
                                                                                                                  "operations" with reasonable speed, to the
                                                                                          23                      condition that would have existed if no direct
                                                                                                                  physical loss or damage occurred; or
                                                                                          24
                                                                                                                           (ii) 30 consecutive days after the
                                                                                          25                      date determined in (1)(a) above.
                                                                                                                  Loss of Business Income must be caused by direct
                                                                                          26
                                                                                                           physical loss or physical damage at the "scheduled premises"
                                                                                          27               caused by or resulting from a Covered Cause of Loss.
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                     PAGE 9 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 10 of 42


                                                                                           1                       (2) With respect to the coverage provided in this
                                                                                                             Additional Coverage, suspension means:
                                                                                           2                       (a) The partial slowdown or complete cessation of
                                                                                           3                 your business activities; and
                                                                                                                   (b) That a part or all of the "scheduled premises" is
                                                                                           4                 rendered untenantable as a result of a Covered Cause of loss.
                                                                                           5          Exhibit A at p.39, Form SS 00 07 07 05 p.11
                                                                                           6
A PROFESSIONAL LAW CORPORATION




                                                                                           7          The Limited Fungi, Bacteria or Virus Coverage (or the so-called “Virus
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   Exclusion”) provides:
         SANJIV N. SINGH




                                                                                           9                 i. "Fungi", Wet Rot, Dry Rot, Bacteria And Virus
                                                                                          10                 We will not pay for loss or damage caused directly or
                                                                                                             indirectly by any of the following. Such loss or damage is
                                                                                          11                 excluded regardless of any other cause or event that
                                                                                          12                 contributes concurrently or in any sequence to the loss:
                                                                                                             (1) Presence, growth, proliferation, spread or any activity of
                                                                                          13                 "fungi", wet rot, dry rot, bacteria or virus.
                                                                                          14                 (2) But if "fungi", wet rot, dry rot, bacteria or virus results in
                                                                                                             a "specified cause of loss" to Covered Property, we will pay
                                                                                          15                 for the loss or damage caused by that "specified cause of
                                                                                          16                 loss".
                                                                                                             This exclusion does not apply:
                                                                                          17                 (1) When "fungi", wet or dry rot, bacteria or virus results
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18                 from fire or lightning; or
                                                                                                             (2) To the extent that coverage is provided in the Additional
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19
                                                                                                             Coverage – Limited Coverage for "Fungi", Wet Rot, Dry Rot,
                                                                                          20                 Bacteria and Virus with respect to loss or damage by a cause
                                                                                                             of loss other than fire or lightning.
                                                                                          21
                                                                                                             This exclusion applies whether or not the loss event results
                                                                                          22                 in widespread damage or affects a substantial area.

                                                                                          23          Exhibit A at p.124, Form SS 40 93 07 05 p.2

                                                                                          24

                                                                                          25      24. It is notable that the policy does not define, address, or exclude losses or physical

                                                                                          26   damage or alteration related to saliva, or respiratory droplets (large or small). It does

                                                                                          27   provide coverage for some loss associated with viruses (“specified causes of loss”), does

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 10 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 11 of 42


                                                                                           1   not expressly exclude a pandemic ordinance, and it does include losses due to other
                                                                                           2   geographically affected civil phenomena such as civil riots and civil commotion.
                                                                                           3   The COVID-19 Pandemic
                                                                                           4      25. On or about December of 2019, the so-called pathogen SARS CoV-2 (“COVID-
                                                                                           5   19”) was first identified in humans in Wuhan, China.
                                                                                           6      26. As is now commonly known, in an unprecedented event that has not occurred in
A PROFESSIONAL LAW CORPORATION




                                                                                           7   more than a century, a world pandemic of global proportions then ensued. By March 11,
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   2020, the World Health Organization officially recognized the pandemic. According to
         SANJIV N. SINGH




                                                                                           9   the Centers for Disease Control and Prevention, the virus has already claimed an
                                                                                          10   estimated 231,988 lives in the United States, with a reported 9,357,245 confirmed cases in
                                                                                          11   the United States as of November 5, 2020, at 9:45 AM Pacific Standard Time. The
                                                                                          12   ordinances described below were issued with multiple objectives to address a complex
                                                                                          13   national crisis. The virus was clearly being transmitted at an alarming rate.
                                                                                          14      27. It is understood that the COVID-19 virus can be spread and transmitted through
                                                                                          15   bodily fluids such as saliva, respiratory droplets, or mucus.
                                                                                          16      28. Health experts, such as the CDC, have identified two principle routes of
                                                                                          17   transmission, one where the virus travels in respiratory droplets or droplet nuclei
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   through the air from person to person, and the other where the virus may travel in saliva
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   droplets or other human droplets and those droplets then land on nearby surfaces. It is
                                                                                          20   the droplets, not the virus, that is the actual physical substance targeted by the
                                                                                          21   ordinances, and the vast majority of droplets are physically tangible, cause damage, but
                                                                                          22   do not contain virus particles. By reducing the spread of the droplets in the
                                                                                          23   environment, the goal is to reduce the transmission of the virus that may travel in some
                                                                                          24   of the droplets dispersed by infected individuals as they talk, breath, sneeze, cough, etc.
                                                                                          25   Emerging evidence shows that COVID-19 may be present in saliva droplets or
                                                                                          26   respiratory droplets which are formed from mucus coating of the lung or vocal cords or
                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 11 OF 42
                                                                                                   Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 12 of 42


                                                                                           1   droplet nuclei. 2 These droplets are not viruses, but a virus or other pathogen can
                                                                                           2   sometimes travel in said droplets.
                                                                                           3        29. The droplets, whether saliva or respiratory, can leave a human body (by sneezing,
                                                                                           4   coughing, or on a hand that has just touched a mouth or nose) and then land on surfaces
                                                                                           5   such as doorknobs, rail handles, utensils, tables, chairs, car seats, bus seats, benches, and
                                                                                           6   so forth. In a normal setting prior to the pandemic, this kind of passage of droplets occur
A PROFESSIONAL LAW CORPORATION




                                                                                           7   every day and is typically addressed through daily cleaning protocols used by
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   businesses, schools, institutions, cities, and other entities. When the pandemic hit, the
         SANJIV N. SINGH




                                                                                           9   human droplets became a focus of concern because they can possibly become the
                                                                                          10   medium for transmission and carry the virus, infecting people who are exposed to the
                                                                                          11   droplets that contain virus particles.
                                                                                          12        30. Some studies suggest that the physical dimension and properties of droplets
                                                                                          13   affect how the viruses which may be carried in the droplets are carried. Droplets which
                                                                                          14   are greater than 5 μm in diameter may land on fomites, and then be passed to
                                                                                          15   individuals. Then, if the droplet contains the COVID-19 virus, the fomite may pass the
                                                                                          16   virus to an individual. Droplets smaller than 5 μm are referred to as droplet nuclei and
                                                                                          17   get aerosolized. If they contain the virus, they can facilitate airborne transmission.
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   Indeed, the particle size of the microscopic virus is approximately 0.125 μm, but the
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   average droplet size is 5 μm. Proportionately, the average droplet is therefore 40 times
                                                                                          20   larger than the virus, and the coalescence of multiple droplets may form a liquid layer
                                                                                          21   that is visible to the naked eye. Some saliva droplets are also large enough to be seen by
                                                                                          22   the naked eye. In other words, the droplets have actual physical presence and alter and
                                                                                          23   damage surfaces where they are present.
                                                                                          24

                                                                                          25

                                                                                          26   2
                                                                                                Dbouk T, Drikakis D. On coughing and airborne droplet transmission to humans. Phys
                                                                                          27   Fluids 32, 053310 (2020); https://doi.org/10.1063/5.0011960

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 12 OF 42
                                                                                                   Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 13 of 42


                                                                                           1        31. It should be noted that the human droplets are factually distinctive material from
                                                                                           2   the virus particles. Indeed, the two completely distinctive physical matters are not one
                                                                                           3   and the same. 3
                                                                                           4

                                                                                           5

                                                                                           6
A PROFESSIONAL LAW CORPORATION




                                                                                           7
                                                                                               3
                                                                                                Scientific studies that expressly distinguish between human droplets and virus particles
                                 1650 S. AMPHLETT BLVD. SUITE 220




                                                                                               include but are not limited to:
                                                                    SAN MATEO, CA 94402




                                                                                           8
         SANJIV N. SINGH




                                                                                           9        •   Stadnyski V., et al. The airborne lifetime of small speech droplets and their
                                                                                                        potential importance in SARS-CoV-2 transmission. Proceedings of the National
                                                                                          10            Academy of Sciences Jun 2020, 117 (22) 11875-11877; DOI:
                                                                                          11            10.1073/pnas.2006874117. URL: https://www.pnas.org/content/117/22/11875 - Last
                                                                                                        accessed Nov. 3, 2020.
                                                                                          12        •   Timmons Sund L, Bhatt NK, Ference EH, Kim W, Johns MM III. Respiratory
                                                                                          13            Particle Emission During Voice Assessment and Therapy Tasks in a Single
                                                                                                        Subject. J Voice. 2020 Oct 23. doi: 10.1016/j.jvoice.2020.10.008. Epub ahead of print.
                                                                                          14            PMCID: PMC7582043. URL:
                                                                                          15            https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7582043/ - Last accessed Nov. 3,
                                                                                                        2020.
                                                                                          16
                                                                                                    •   Abuhegazy M, Talaat K, Anderoglu O, Poroseva SV. Numerical investigation of
                                                                                          17            aerosol transport in a classroom with relevance to COVID-19. Phys Fluids (1994).
  A PROFESSIONAL LAW CORPORATION




                                                                                                        2020 Oct 1;32(10):103311. doi: 10.1063/5.0029118. PMID: 33100808; PMCID:
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18
                                                                                                        PMC7583363. URL: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7583363/ -
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19            Last accessed Nov. 3, 2020.
                                                                                                    •   Lee BU. Minimum Sizes of Respiratory Particles Carrying SARS-CoV-2 and the
                                                                                          20
                                                                                                        Possibility of Aerosol Generation. Int J Environ Res Public Health. 2020 Sep
                                                                                          21            23;17(19):6960. doi: 10.3390/ijerph17196960. PMID: 32977575; PMCID:
                                                                                                        PMC7579175. URL: https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7579175/ -
                                                                                          22
                                                                                                        Last accessed Nov. 3, 2020.
                                                                                          23        •   Anghel L, Popovici CG, Stătescu C, Sascău R, Verdeș M, Ciocan V, Șerban IL,
                                                                                                        Mărănducă MA, Hudișteanu SV, Țurcanu FE. Impact of HVAC-Systems on the
                                                                                          24
                                                                                                        Dispersion of Infectious Aerosols in a Cardiac Intensive Care Unit. Int J Environ
                                                                                          25            Res Public Health. 2020 Sep 10;17(18):6582. doi: 10.3390/ijerph17186582. PMID:
                                                                                                        32927583; PMCID: PMC7560168. URL:
                                                                                          26
                                                                                                        https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7560168/ - Last accessed Nov. 3,
                                                                                          27            2020.
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                         PAGE 13 OF 42
                                                                                                   Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 14 of 42


                                                                                           1        32. As such, the droplets (not the virus itself) are and were the real focus of
                                                                                           2   ordinances seeking to limit human to fomite to human transmission and should have
                                                                                           3   been the real focus of damage or loss investigation by Defendants. The droplets are of
                                                                                           4   sufficient size to alter any surface they land on regardless of whether they have the virus
                                                                                           5   in them. Consider the following diagram from a study conducted by the Proceedings of
                                                                                           6   the National Academy of Sciences of the United States of America 4 showing the role of
A PROFESSIONAL LAW CORPORATION




                                                                                           7   droplets in carrying virus particles:
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8
         SANJIV N. SINGH




                                                                                           9
                                                                                          10

                                                                                          11

                                                                                          12

                                                                                          13

                                                                                          14

                                                                                          15
                                                                                               Transmission of COVID-19. Human atomization of viruses arises from coughing or sneezing of an
                                                                                          16   infected person, producing virus-containing droplets (>5 μm) and aerosols (<5 μm). Virus transmission
                                                                                               from person to person occurs through direct/indirect contact and airborne aerosol/droplet routes. Large
                                                                                          17
  A PROFESSIONAL LAW CORPORATION




                                                                                               droplets mainly settle out of air to cause person/object contamination, while aerosols are efficiently
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   dispersed in air. Direct and airborne transmissions occur in short range and extended distance/time,
                                                                                               respectively. Inhaled airborne viruses deposit directly into the human respiration tract.
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19
                                                                                               (Source: Fig. 4, Zhang, et al. Identifying Airborne Transmission as the Dominant Route for the Spread of COVID-
                                                                                          20   19. PNAS June 30, 2020 117 (26) 14857-14863; first published June 11, 2020 – see footnote 4.)

                                                                                          21        33. Recent data suggests conflicting views on how much virus is present on surfaces
                                                                                          22   contaminated by human saliva droplets or human respiratory droplets that contain virus
                                                                                          23   particles. The CDC website as of October 5, 2020, states that the principal mode by which
                                                                                          24

                                                                                          25

                                                                                          26   4
                                                                                                Zhang, et al. Identifying Airborne Transmission as the Dominant Route for the Spread of
                                                                                          27   COVID-19. PNAS June 30, 2020 117 (26) 14857-14863; first published June 11, 2020
                                                                                               (https://doi.org/10.1073/pnas.2009637117 - last accessed October 28, 2020)
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                               PAGE 14 OF 42
                                                                                                   Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 15 of 42


                                                                                           1   people are infected with SARS-CoV-2 (the virus that causes COVID-19) is through
                                                                                           2   exposure to respiratory droplets carrying infectious virus particles. 5 On the other hand,
                                                                                           3   the same CDC webpage goes on to say that the virus may remain viable in the droplets
                                                                                           4   on surfaces for hours to days. Id.
                                                                                           5        34. On March 12, 2020, the Governor of the State of California Gavin Newsom
                                                                                           6   banned gatherings over 250 people.
A PROFESSIONAL LAW CORPORATION




                                                                                           7        35. On March 16, 2020, the health departments of numerous counties, including San
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   Francisco, San Mateo, Santa Cruz, and Santa Clara, announced, with the City of
         SANJIV N. SINGH




                                                                                           9   Berkeley, a legal order directing residents to shelter in place for three weeks beginning
                                                                                          10   midnight March 17, 2020 to April 7, 2020. It was well recognized by all counties that part
                                                                                          11   of the reason for the issuance of the orders was the need to reduce the person to person
                                                                                          12   transmission of the virus and reduce the contamination of frequently contacted surfaces
                                                                                          13   with the droplets that might contain the virus. Orders were then extended through May
                                                                                          14   3, 2020.
                                                                                          15        36. By March 19, 2020, the Governor of California issued a statewide stay at home
                                                                                          16   order (“State of California Order”) that would be in effect until further notice and is still
                                                                                          17   in effect as this pandemic continues.
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18        37. On April 29th, 2020, the Health Office of Santa Clara continued the shelter-in-
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   place order to be in effect until at least May 31, 2020.
                                                                                          20        38. The Santa Clara Ordinance and State of California Order, in an unprecedented
                                                                                          21   manner, required necessary measures to keep people at home and off the streets and out
                                                                                          22   of areas of public gatherings, and thereby crippled the major source of revenue for
                                                                                          23   numerous businesses. As a direct and proximate result of this Order, access to
                                                                                          24   businesses like Founder Institute have been specifically prohibited, and it is thus not
                                                                                          25

                                                                                          26

                                                                                          27
                                                                                               5
                                                                                                https://www.cdc.gov/coronavirus/2019-ncov/more/scientific-brief-sars-cov-2.html (last
                                                                                               accessed: October 28, 2020)
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 15 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 16 of 42


                                                                                           1   generally physically accessible to visitors, employees, partners, or clients. This limited
                                                                                           2   access to Founder Institute left the institute: (1) unable to conduct in person teaching
                                                                                           3   sessions, workshops, and seminars on the premises and (2) unable to conduct paid live-
                                                                                           4   events for recruiting, networking and academic purposes on the premises, and
                                                                                           5   otherwise (3) unable to conduct other academic or instructional activities commonly
                                                                                           6   held by typical academic and/or instructional institutions on the premises. Furthermore,
A PROFESSIONAL LAW CORPORATION




                                                                                           7   Founder was forced to shut down and/or reduce operations to convert all of their
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   programs and curriculums they have been running in person for more than ten years
         SANJIV N. SINGH




                                                                                           9   into a completely virtual online platform. It was not simply a matter of the general
                                                                                          10   economic slowdown.
                                                                                          11      39. It is extremely important to note that the various stay-at-home and other civil
                                                                                          12   ordinances were put in place not to eliminate the virus, but aimed at eliminating the
                                                                                          13   possible spread of virus believed at the time to be possible through various transmission
                                                                                          14   methods and community spread. Specifically, at the time, because there was no way to
                                                                                          15   screen whether a person is infectious with absolute certainty, especially when an
                                                                                          16   infected person may be asymptomatic or pre-symptomatic, and there was no way to tell
                                                                                          17   whether a person’s human droplets may or may not contain virus particles. Thus, the
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   only way to prevent large-scale community infection was to isolate everyone to stay at
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   home. Indeed, instances in which a large number of people become infected
                                                                                          20   simultaneously are now known as super-spreading events, and the phenomenon of
                                                                                          21   super-spreading events reveals the significance of the distinction between droplets and
                                                                                          22   virus particles. In a super spreading event, most of the human droplets present would
                                                                                          23   not contain the virus, but the presence of one or a few highly infectious persons (also
                                                                                          24   known as superspreaders) could still result in the infection of a large number of people.
                                                                                          25   Hence, the need for the initial ordinances to target all droplets and restrict widespread
                                                                                          26   access to business, public areas, and other gathering spaces.
                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 16 OF 42
                                                                                                   Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 17 of 42


                                                                                           1        40. COVID-19 is particularly unique given the widespread evidence that community
                                                                                           2   spread of the disease is possible by COVID-19 infected individuals who do not have any
                                                                                           3   physical symptoms. Thus, it is even more difficult for any business to gauge the danger
                                                                                           4   and threat of having any individuals operating in or visiting physical locations. The
                                                                                           5   WHO 6 has concluded that the “extent of truly asymptomatic infection in the community
                                                                                           6   remains unknown.” It is also believed that both asymptomatic transmission (by “people
A PROFESSIONAL LAW CORPORATION




                                                                                           7   who are infected who never develop symptoms”) and pre-symptomatic transmission (by
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   “people who are infected but have not developed symptoms yet”) is possible and
         SANJIV N. SINGH




                                                                                           9   widespread in the current COVID-19 pandemic. In the context of asymptomatic
                                                                                          10   transmission, the travel and path of respiratory droplets became a concern for cities and
                                                                                          11   counties who were looking for any way to reduce the spread of the virus, and who
                                                                                          12   believed that reducing overall droplet spread would reduce viral transmission.
                                                                                          13        41. Various studies, summarized by the WHO 7, have identified multiple methods of
                                                                                          14   transmission, including:
                                                                                          15              a. Contact: transmission of COVID-19 can occur through “direct, indirect, or
                                                                                          16                 close contact with infected people.”
                                                                                          17              b. Respiratory Secretions, Droplets, and Saliva: transmission of COVID-19 is
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18                 possible when respiratory secretions, droplets, or saliva are expelled when
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19                 people cough, sneeze, talk, or open their mouths for any reason, but only
                                                                                          20                 in cases where the droplets contain the pathogenic COVID-19 particles.
                                                                                          21              c. Airborne: there is now evidence from various studies that COVID-19
                                                                                          22                 infectious agents can be disseminated in the air by “droplet nuclei
                                                                                          23

                                                                                          24

                                                                                          25
                                                                                               6
                                                                                                 https://www.who.int/news-room/commentaries/detail/transmission-of-sars-cov-2-
                                                                                          26   implications-for-infection-prevention-precautions - Last accessed on November 5, 2020.
                                                                                               7 https://www.who.int/news-room/commentaries/detail/transmission-of-sars-cov-2-
                                                                                          27
                                                                                               implications-for-infection-prevention-precautions - Last accessed on November 5, 2020.
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                      PAGE 17 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 18 of 42


                                                                                           1                  (aerosols) which are separate and distinct from the virus that remain
                                                                                           2                  infectious if they contain the virus when suspended in air over long
                                                                                           3                  distances and time.” Various outbreak reports of COVID-19 point to
                                                                                           4                  airborne spread of the virus through respiratory droplet or droplet nuclei,
                                                                                           5                  especially in smaller, indoor settings, exacerbated by poor ventilation and
                                                                                           6                  airflow.
A PROFESSIONAL LAW CORPORATION




                                                                                           7             d. Fomites: Respiratory Secretions, droplets, saliva, and other biological
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8                  samples can land on everyday surfaces and objects, creating so-called
         SANJIV N. SINGH




                                                                                           9                  fomites.
                                                                                          10             e. Other Biological Samples: Urine, feces, and blood have been found to
                                                                                          11                  contain viable COVID-19 particles, thus opening the possibility of further
                                                                                          12                  transmission of the disease.
                                                                                          13      42. Thus, as set forth above, when present in human respiratory or saliva droplets,
                                                                                          14   COVID-19 has been transmitted by human-to-human interaction, contact with fomites,
                                                                                          15   and by various other modes of transmission in the State of California and County of
                                                                                          16   Santa Clara.
                                                                                          17      43. The threat of the presence of COVID-19 particles, or in the alternative, human
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   droplets which themselves damage surfaces and alter surfaces and which are at risk for
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   having virus particles, renders items at physical properties, like the headquarters of
                                                                                          20   Founder Institute, and surrounding areas of egress, ingress, or access, unsafe and
                                                                                          21   physically damaged and/or altered.
                                                                                          22      44. The threat of the presence of any COVID-19 particles, or in the alternative, human
                                                                                          23   droplets which themselves damage surfaces and alter surfaces and which are at risk for
                                                                                          24   having virus particles, constitutes direct physical harm, physical damage, and physical
                                                                                          25   loss to Plaintiff’s property or surrounding property.
                                                                                          26      45. It is important to note that the presence of possibly infected respiratory droplets,
                                                                                          27   saliva, or airborne particles, constitutes physical damage to Plaintiff’s property or
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 18 OF 42
                                                                                                   Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 19 of 42


                                                                                           1   surrounding property. Said droplets, with or without virus particles, have physically
                                                                                           2   changed and physically damaged Plaintiff’s property or surrounding property. Indeed,
                                                                                           3   human droplets have actual physical attributes that alter surfaces and make surfaces
                                                                                           4   essentially dirty. A respiratory droplet may be smaller and have a more mucus like
                                                                                           5   quality, whereas a saliva droplet may be larger. A droplet nuclei is even smaller and can
                                                                                           6   be aerosolized. Naturally produced droplets, without a virus, contain various cell types
A PROFESSIONAL LAW CORPORATION




                                                                                           7   including epithelial cells, immune system cells, and electrolytes such as Na+, K+, and Cl-. 8
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8        46. The presence of humans at any physical property is a physical threat given the
         SANJIV N. SINGH




                                                                                           9   various modes of transmission possible for COVID-19, exacerbated by the fact that
                                                                                          10   COVID-19 can be held and transmitted by individuals with no known physical
                                                                                          11   symptoms. Thus, the mere presence of any humans on physical properties makes
                                                                                          12   physical locations hazardous, unsafe, and unstable, especially given the wide-ranging
                                                                                          13   modes of transmission for COVID-19 and the nature of human droplets.
                                                                                          14        47. Against this backdrop and given concern over the role of human droplets in
                                                                                          15   COVID-19 transmission, State and local civil authority ordinances were issued
                                                                                          16   suspending normal, in-person, physical visitation of business properties to curb the
                                                                                          17   threat of further spread and transmission of COVID-19 by any of the currently-known
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   modes of transmission including the presence or spread of human droplets.
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   Rapid Denial of Founder Institute’s Claim in Apparent Bad Faith
                                                                                          20        48. In good faith, Founder Institute promptly notified Defendants on April 7, 2020, at
                                                                                          21   9:18AM, that they would be seeking claims for business loss due to the civil ordinances.
                                                                                          22   Twenty four minutes (not hours) later, Defendants issued what appeared to be a cut and
                                                                                          23

                                                                                          24

                                                                                          25
                                                                                               8
                                                                                                 Atkinson J, Chartier Y, Pessoa-Silva CL, et al., editors. Natural Ventilation for Infection
                                                                                          26   Control in Health-Care Settings. Geneva: World Health Organization; 2009. Annex C,
                                                                                          27   Respiratory droplets. Available from: https://www.ncbi.nlm.nih.gov/books/NBK143281/
                                                                                               - Last accessed November 5, 2020
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 19 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 20 of 42


                                                                                           1   pasted pre-denial from a Mimi Watson stating the following: “This is not a covered loss
                                                                                           2   on your policy but, I have called the claim into Hartford and someone will contact you
                                                                                           3   in a week or so. I understand your situation as we are all in this together.” A portion of
                                                                                           4   the email appeared as though the agent cut and pasted a screen shot of excerpt from a
                                                                                           5   pre-drafted denial letter and sent it out. The email made no reference to Defendants
                                                                                           6   attempting to understand the nature of the physical loss or damage at issue, or to
A PROFESSIONAL LAW CORPORATION




                                                                                           7   distinguish between the physical loss and alteration caused by human droplets versus
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   actual virus particles, and for good reason. By April 7, 2020, the world was still getting
         SANJIV N. SINGH




                                                                                           9   its collective resources, researchers, specialists, scientists, and experts around the science
                                                                                          10   of the virus transmission and the role of human droplets.
                                                                                          11      49. On April 7, 2020, Founder received a denial letter from the Hartford, attached
                                                                                          12   hereto as Exhibit B. On information and belief and based on actual communications,
                                                                                          13   Defendants’ conduct above was ratified, ordered, and encouraged by officers of
                                                                                          14   Defendants in order to effect a strategy to rapidly deny, deflect, and minimize COVID-
                                                                                          15   19 related claims and losses for Defendants.
                                                                                          16      50. In fact, on information and belief, Plaintiff’s counsel has learned that there are
                                                                                          17   allegations that on or about March 17, 2020, members of the insurance industry are
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   believed to have sent companywide emails to their claims offices which were then
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   distributed to agents and representatives in different parts of California directing agents
                                                                                          20   and representatives to spread the word that there was no coverage and dissuade
                                                                                          21   businesses from submitting claims. There is also emerging evidence of attempts to
                                                                                          22   prematurely lobby the California Department of Insurance on these issues.
                                                                                          23   Defendants Have a Duty to Diligently Search for Evidence that Supports Plaintiff’s
                                                                                               Claim, and Failed to Do So
                                                                                          24
                                                                                                  51. According to California law, an insurance company, like the Defendants, has a
                                                                                          25
                                                                                               duty to, in good faith, fully investigate the claims and considerations of its clients who
                                                                                          26
                                                                                               faithfully pay premiums and uphold all obligations for coverage under the policy. The
                                                                                          27
                                                                                               insurance company must investigate all possible grounds of coverage, and in order to
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 20 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 21 of 42


                                                                                           1   perform a reasonable and proper investigation, an insurance company must also
                                                                                           2   investigate all bases for the insured’s claim. Hartford Defendants should have conducted
                                                                                           3   a fair evaluation and thorough investigation of the exact nature of how COVID-19 is
                                                                                           4   transmitted before rapidly concluding there is no coverage and denying Plaintiff’s claim.
                                                                                           5   A fair evaluation, and thorough investigation was necessary, but Hartford Defendants
                                                                                           6   chose not to do one. Indeed, a proper evaluation would have revealed that the terms of
A PROFESSIONAL LAW CORPORATION




                                                                                           7   the All-Risk Policy should have provided multiple bases for coverage warranting further
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   expert evaluation, including loss or damage caused by droplets, loss or damage caused
         SANJIV N. SINGH




                                                                                           9   by the virus, and also considerations of whether there was business income loss and
                                                                                          10   suspension of operations due to loss or damage at the subject premises or surrounding
                                                                                          11   areas controlling access to the premises.
                                                                                          12      52. It is well recognized that, “[w]hen investigating a claim, an insurance company
                                                                                          13   has a duty to diligently search for evidence which support its insured’s claim. If it seeks
                                                                                          14   to discover only the evidence that defeats the claim it holds its own interest above that of
                                                                                          15   the insured.” See Mariscal v. Old Republic Life Ins. Co. (1996) 42 Cal.App.4th 1617, 1620. In
                                                                                          16   this case, Defendants issued blanket denials of all claims, including Plaintiff’s claims,
                                                                                          17   without fulfilling its obligation to conduct a full, fair, and thorough investigation of the
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   claims with evidence.
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19      53. Specifically, Hartford Defendants are attempting to argue that a purported
                                                                                          20   “Limited Fungi, Bacteria, or Virus Coverage” provision is an exclusion despite the fact
                                                                                          21   that the declarations page and title of the exclusion itself makes no mention of the
                                                                                          22   presence of an exclusion. Under Haynes v. Farmers Ins. Exch., 32 Cal.4th 1198, 1206-07
                                                                                          23   (2004), the California Supreme Court found that it was determinative that the
                                                                                          24   declarations page failed to alert a reader to the fact that the subject endorsement
                                                                                          25   contained a paragraph limiting coverage for permissive users for an amount lower than
                                                                                          26   the policy coverages prominently displayed in specific dollar amounts on the same
                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 21 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 22 of 42


                                                                                           1   declarations page. Under Haynes, that exclusion language should not apply, and at the
                                                                                           2   very least, should create an ambiguity in the Policy.
                                                                                           3      54. Moreover, if Hartford Defendants wished to include a proper virus exclusion,
                                                                                           4   rather than an alleged exclusion masquerading as a coverage endorsement, it already
                                                                                           5   evidently knew how to do so. For example, Hartford Defendants could have simply
                                                                                           6   mirrored the subject policy written by its Hartford parent company HFSG from S.A.
A PROFESSIONAL LAW CORPORATION




                                                                                           7   Hospitality Group v. Hartford Fire Ins. Co., Case No. 3:20-cv-01033-VLB (July 22, 2020, D. of
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   Ct.). That policy included a clear exclusionary endorsement entitled “New York –
         SANJIV N. SINGH




                                                                                           9   Exclusion of Loss Due to Virus or Bacteria,” attached hereto as Exhibit C. No such
                                                                                          10   endorsement exists here.
                                                                                          11      55. Hartford Defendants’ position that the human droplets caused “no direct physical
                                                                                          12   loss of or damage to property” is unsupported by case law, both in California and other
                                                                                          13   jurisdictions. First, as discussed above, the human droplets are physically tangible in
                                                                                          14   that they have physical mass, can be quantifiably measured in terms of mass and size,
                                                                                          15   and physically affect the surfaces where they are present. Second, even if somehow these
                                                                                          16   human droplets do not somehow physically affect or otherwise “physically injure” the
                                                                                          17   premises, California courts have held that the definition of “property damage” may
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   include coverage for loss of use of tangible property that is “not” physically injured. See
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   Thee Sombrero,Inc. v. Scottsdale Ins. Co. (2018) 28 Cal.App.5th 729, 733 [“If your leased
                                                                                          20   apartment was rendered uninhabitable by some noxious stench, you would conclude
                                                                                          21   that you had lost the use of tangible property.”]. The Central District of California has
                                                                                          22   held that the presence of E. Coli bacteria in water was sufficient to cause direct physical
                                                                                          23   damage to property and trigger business income coverage. See Cooper v. Travelers Indem.
                                                                                          24   Co. of Illinois (N.D. Cal. Nov. 4, 2002) No. C-01-2400-VRW, 2002 WL 32775680, at *3, aff’d.
                                                                                          25   (9th Cir. 2004) 113 F.App’x 198. Similarly, courts in other states have held that smoke
                                                                                          26   from a nearby fire and the stench of cat urine from a nearby property similarly triggered
                                                                                          27   coverage. See, e.g., Oregon Shakespeare Festival Ass’n v. Great Am. Ins. Co. (D. Or. June 7,
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 22 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 23 of 42


                                                                                           1   2016) 13 No. 1:15-CV-01932-CL, 2016 WL 3267247, at *9; Mellin v. N. Sec. Ins. Co., Inc.
                                                                                           2   (2015) 167 N.H. 544, 550. In addition, a government order to suspend operations has
                                                                                           3   been held to constitute a direct physical loss sufficient to trigger coverage even where no
                                                                                           4   other damage to the insured premises resulted. See U.S. Airways, Inc. v. Commonwealth
                                                                                           5   Ins. Co. (2004) 64 VA. Cir. 408.
                                                                                           6      56. More recently, in the context of COVID-19 litigation, in Friends of DeVito v. Wolf
A PROFESSIONAL LAW CORPORATION




                                                                                           7   (Pa., Apr. 13, 2020) No. 68 MM 2020, 2020 WL 1847100, the Pennsylvania Supreme Court
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   concluded that business losses caused by the COVID-19 pandemic are indistinguishable
         SANJIV N. SINGH




                                                                                           9   from those caused by other natural disasters like earthquakes, hurricanes, and fires. This
                                                                                          10   is highly significant because these are all major casualty events for which commercial
                                                                                          11   property insurance is intended to provide coverage. This is particularly significant in
                                                                                          12   this case where the endorsement page failed to disclose an actual virus exclusion (the
                                                                                          13   title of the endorsement is “Limited Fungi, Bacteria, or Virus Coverage” instead of an
                                                                                          14   explicit Virus Exclusion), and this mislead consumers.
                                                                                          15      57. Any policy that does not have such a clear and unequivocal exclusion for viruses
                                                                                          16   is, at the very least, ambiguous and that ambiguity should give rise to coverage for
                                                                                          17   losses caused by the COVID-19 pandemic. See AIU Ins. Co. v. Superior Court (1990) 51
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   Cal.3d 807, 822. Indeed, the Limited Fungi, Bacteria or Virus Endorsement Coverage
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   Form in Founder’s Policy is dated 2005, prior to the introduction of the 2006 ISO
                                                                                          20   standard exclusion of losses. See Exhibit D, at p. 1.
                                                                                          21      58. In the case of In re Chinese Manufactured Drywall Products Liability Litigation (E.D.
                                                                                          22   La. 2010) 759 F.Supp.2d 822, 831–834, a federal court acknowledged that “insurance
                                                                                          23   policies all define ‘property damage’ to include loss of use of tangible property” and
                                                                                          24   that:
                                                                                          25           The court is required to interpret each provision in a contract in
                                                                                                       light of the other provisions, so that each is given the meaning
                                                                                          26           suggested by the contract as a whole. La. Civ. Code art.2050;
                                                                                          27           Coleman v. School Bd. Of Richland Parish (5th Cir. 2005) 418 F.3d 511,
                                                                                                       517. Accordingly, the Court finds that the inclusion of “loss of use”
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 23 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 24 of 42


                                                                                           1          as a type of property damage in the policies suggests that the
                                                                                                      damage caused by the Chinese-manufactured drywall in Plaintiffs’
                                                                                           2          homes constitutes a covered physical loss since the drywall
                                                                                           3          prevents the Plaintiffs from fully using and enjoying their homes
                                                                                                      [. . .] The Court finds, based upon the foregoing analysis, that the
                                                                                           4          alleged damages to Plaintiffs’ homes caused by Chinese drywall
                                                                                           5          constitute a covered “physical loss” for purposes of their
                                                                                                      homeowners’ policies.
                                                                                           6
A PROFESSIONAL LAW CORPORATION




                                                                                                  Id. at p. 832; see also Cal. Civ. Code § 1641 [“The whole of a contract is to be taken
                                                                                           7
                                 1650 S. AMPHLETT BLVD. SUITE 220




                                                                                               together, so as to give effect to every part, if reasonably practicable, each clause helping
                                                                    SAN MATEO, CA 94402




                                                                                           8
         SANJIV N. SINGH




                                                                                               to interpret the other.”]; S. Kornreich & Sons, Inc. v. Genesis Ins. Co. (1997) 56 Cal.App.4th
                                                                                           9
                                                                                               407 [holding that the court must interpret the insurance policy as whole, with each
                                                                                          10
                                                                                               clause lending meaning to other]; Dupuy v. USAA 15 Cas. Ins. Co. (M.D. Louisiana,
                                                                                          11
                                                                                               March 9, 2012) 2012 WL 832291, at p. *3.
                                                                                          12
                                                                                                  59. Defendants’ Spectrum Business Policy is a 137-page document of numerous
                                                                                          13
                                                                                               standard forms, endorsements, and special provisions that repeatedly promise coverage
                                                                                          14
                                                                                               with one hand and then attempt to take it away with the other. Its provisions, in many
                                                                                          15
                                                                                               respects, are anything but conspicuous, plain, and clear. As such, inconsistencies in the
                                                                                          16
                                                                                               language of an insurance policy that create ambiguities must be construed in favor of
                                                                                          17
  A PROFESSIONAL LAW CORPORATION




                                                                                               providing coverage for the insured. See AIU Ins. Co. v. Superior Court, supra, 51 Cal.3d at
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18
                                                                                               p. 822; see also Bank of the West v. Superior Court (1992) 2 Cal.4th 1254, 1265 [explaining
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19
                                                                                               that courts must interpret ambiguous policy provisions in accord with “the objectively
                                                                                          20
                                                                                               reasonable expectations of the insured.”]
                                                                                          21
                                                                                                  60. Much of the subject Policy’s complexity can be ascribed to its reliance on a myriad
                                                                                          22
                                                                                               of endorsements. While endorsements in a policy control over the form policy language,
                                                                                          23
                                                                                               those endorsements are nevertheless required to be conspicuous, plain, and clear so as to
                                                                                          24
                                                                                               protect the reasonable expectations of the insured. “Neither the prevalence of
                                                                                          25
                                                                                               endorsements in the industry nor our recognition that they may validly modify an
                                                                                          26
                                                                                               insurance policy diminishes an insurer’s burden in notifying insureds of reductions in
                                                                                          27
                                                                                               otherwise reasonably expected coverage.” See Tomaselli v. Transamerica Ins. Co. (1994) 25
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 24 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 25 of 42


                                                                                           1   Cal.App.4th 1269, 1281–1282. Specifically, an insurer cannot rely on esoteric provisions
                                                                                           2   to limit coverage, and “[i]f it deals with the public on a mass basis, the notice of
                                                                                           3   noncoverage of the policy, in a situation in which the public may reasonably expect
                                                                                           4   coverage, must be conspicuous, plain, and clear.” Haynes v. Farmers Ins. Exch. (2004) 32
                                                                                           5   Cal.4th 1198, 1208, (citations omitted.)
                                                                                           6      61. Nevertheless, when each provision of the Policy is interpreted in light of its other
A PROFESSIONAL LAW CORPORATION




                                                                                           7   provisions, it becomes clear that Hartford Defendants’ interpretation of “physical loss”
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   is not consistent with the scientific facts of human droplets being physically distinct
         SANJIV N. SINGH




                                                                                           9   from the virus, and/or is also inconsistent with the Policy’s own language. The Policy
                                                                                          10   offers no definition for “Property Damage” in its twenty-five page “Special Property
                                                                                          11   Coverage Form” (SS 00 07 07 05). Significantly, however, a definition for “Property
                                                                                          12   Damage” is found in the “Business Liability Coverage Form” (SS 00 08 04 05). This Form
                                                                                          13   defines “Property Damage,” in relevant part as the: “[l]oss of use of tangible property
                                                                                          14   that is not physically injured. All such loss of use shall be deemed to occur at the time
                                                                                          15   of the ‘occurrence’ that caused it.” (Exhibit A, p. 80, emphasis added.) That same section
                                                                                          16   defines “Occurrence” as
                                                                                          17              “[a]n accident, including continuous or repeated exposure to
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                                      substantially the same general harmful conditions, which results
                                                                                          18
                                                                                                      in bodily injury or property damage first manifested after the
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19          inception date of this policy and not first manifested after the
                                                                                                      expiration or cancellation date of this policy.”
                                                                                          20

                                                                                          21          (Exhibit A, p. 79, emphasis added.)

                                                                                          22      62. Under these definitions, Founder has suffered direct physical loss or damage to

                                                                                          23   its Insured Property either by the human droplets, the virus, or both simultaneously.

                                                                                          24   This damage was in the form of loss of use resulting from repeated and continuous

                                                                                          25   community and property exposure to the human droplets and/or to the virus particles.

                                                                                          26   The COVID-19 pandemic, the community spread of coronavirus, and its infection at the

                                                                                          27   Insured Properties easily satisfies the definition of an “occurrence,” as with any other

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                          PAGE 25 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 26 of 42


                                                                                           1   covered “natural disaster.” See Friends of DeVito v. Wolf, supra, 2020 WL 1847100, at p. *12
                                                                                           2   [“[A]ny location (including [the insured’s] business) where two or more people can
                                                                                           3   congregate is within the disaster area.”], (emphasis added.) Despite the Policy’s express
                                                                                           4   language and the weight of legal authority on point, however, Hartford Defendants
                                                                                           5   persist in their unreasonable position that the COVID-19 pandemic and presence of
                                                                                           6   human droplets and/or coronavirus is not a covered loss.
A PROFESSIONAL LAW CORPORATION




                                                                                           7      63. Moreover, Sentinel’s and HFSG’s interpretation of the operative Policy provisions
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   runs the risk of rendering important coverage provisions illusory, particularly as to the
         SANJIV N. SINGH




                                                                                           9   Policy’s purported “Limited Fungi, Bacteria or Virus Coverage” (Form SS 40 93 07 05). It
                                                                                          10   is well-settled that a policy cannot be interpreted in such a fashion as to render coverage
                                                                                          11   illusory:
                                                                                          12          When reasonably practical, contracts are to be interpreted in a manner
                                                                                                      that makes them reasonable and capable of being carried into effect, and
                                                                                          13
                                                                                                      that is consistent with the parties’ intent. [citation] A provision will not be
                                                                                          14          construed to nullify the very purpose of a vendor’s endorsement, causing
                                                                                                      a forfeiture where the parties intended coverage. [citation] An
                                                                                          15
                                                                                                      interpretation that would render the objectively reasonable expectations
                                                                                          16          of the insured for coverage under the policy “meaningless” is an
                                                                                                      example of an illusory coverage [citation] Factors that may be considered
                                                                                          17
  A PROFESSIONAL LAW CORPORATION




                                                                                                      in determining the existence of “illusory coverage” are: (1) the business
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18          of the insured; and (2) the procedures of the insured in carrying on its
        INDRAJANA LAW GROUP




                                                                                                      business.
          SAN MATEO, CA 94402




                                                                                          19
                                                                                          20      Shade Foods, Inc. v. Innovative Products Sales & Marketing, Inc. (2000) 78 Cal.App.4th

                                                                                          21      847, 874, (emphasis added.)

                                                                                          22      64. The Limited Virus Coverage provides limited coverage for viruses. Despite this

                                                                                          23   provision, Defendants claim that the novel coronavirus’ presence and presence on

                                                                                          24   physical surfaces does not create a “direct physical loss.” Even more remarkable,

                                                                                          25   Defendants seem to ignore the fact that it is human droplets, and not the virus, that

                                                                                          26   actually create the peril when droplets are the scientifically identified vehicle of

                                                                                          27   transmission of the COVID-19 virus particles. Taking Founder’s allegations above as

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 26 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 27 of 42


                                                                                           1   true, at the very least there should be a consideration that the Limited Virus Coverage
                                                                                           2   may not or does not apply to human droplets. Indeed, where there is an ambiguity, such
                                                                                           3   ambiguity needs to be resolved in favor of Founder and not the Hartford Defendants as
                                                                                           4   the insurers.
                                                                                           5      65. However, assuming for the sake the argument that the droplets and the virus are
                                                                                           6   indistinguishable (even though it is scientifically proven and not fiction that they are
A PROFESSIONAL LAW CORPORATION




                                                                                           7   two different matters), Hartford Defendants’ interpretation renders the subject coverage
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   illusory because, if Hartford Defendants’ position is to be accepted, then the claimed
         SANJIV N. SINGH




                                                                                           9   Limited Virus Coverage would not apply to any virus whatsoever. Such an
                                                                                          10   interpretation effectively, actively, and improperly renders the “Limited Virus
                                                                                          11   Coverage” terms meaningless and manifestly illusory because it “defeats the objectively
                                                                                          12   reasonable expectations of the insured.” See Shade Foods, Inc. v. Innovative Products Sales
                                                                                          13   & Marketing, Inc., supra, 78 Cal.App.4th at p. 874. As discussed previously, such an
                                                                                          14   interpretation literally goes against science. The deadly coronavirus in fact can remain
                                                                                          15   viable inside human droplets and is transmittable on surfaces and physical property
                                                                                          16   where the droplets are present for a prolonged period. As such, Defendants’ position
                                                                                          17   that a virus is not covered under these circumstances makes coverage under the Limited
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   Virus Coverage illusory and constitutes bad faith.
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19      66. Further evidence of the illusory nature of Defendants’ interpretation of the Policy
                                                                                          20   is manifest in Defendants’ reference to a purported pollution exclusion that applies to
                                                                                          21   “loss or damage caused by or resulting from the discharge, dispersal, seepage,
                                                                                          22   migration, release, or escape of pollutants and contaminants” as if it somehow vitiates
                                                                                          23   coverage for damage caused by the human droplets or by the deadly coronavirus.
                                                                                          24   (Exhibit A, pp. 45-46.) Such a position, however, is inapplicable to the human droplets,
                                                                                          25   and is futile with respect to the virus, and would render Limited Virus Coverage illusory
                                                                                          26   and meaningless. The California Supreme Court decided this very issue in McKinnon v.
                                                                                          27   Truck Ins. Exch. (2003) 31 Cal.4th 635. In McKinnon, the Court held that a pollution
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 27 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 28 of 42


                                                                                           1   exclusion did not apply to damage caused by a chemical pesticide that killed a person
                                                                                           2   because the disputed exclusion applied only to environmental pollutants. See also
                                                                                           3   Paternostro v. Choice Hotel Int’l Sers. Corp. (E.D. LA 2014) 2014 WL 6460844 at *1 [holding
                                                                                           4   bacteria does not qualify as a pollutant]; Keggi v. Northbrook Prop. & Cas. Ins. Co. (Ariz.
                                                                                           5   App. 2000) 13 P.2d 785, 790 [finding pollution exclusion did not include bacteria]. It is
                                                                                           6   bad faith for Hartford Defendants to not even consider the scientific difference between
A PROFESSIONAL LAW CORPORATION




                                                                                           7   human droplets and virus in analyzing the physical loss, and to brush off the scientific
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   evidence in order to deny coverage. Moreover, even if it is later proven that human
         SANJIV N. SINGH




                                                                                           9   droplets are indistinguishable from the virus, it is still bad faith for the Hartford
                                                                                          10   Defendants to issue a special endorsement that covers viruses and then take the position
                                                                                          11   that a virus is an excluded pollutant under another provision of the Policy. In this case,
                                                                                          12   Hartford Defendants’ position, quite literally, seeks to take away with one hand,
                                                                                          13   through a patently inapplicable pollution exclusion, what it has already given with
                                                                                          14   another. Hartford Defendants’ position is in direct violation of the well-established
                                                                                          15   California Concurrent Causation doctrine, codified in Cal. Ins. Code. § 532.
                                                                                          16      67. Additionally, the Policy claimed to provide coverage for lost income—including
                                                                                          17   income lost due to the government lock-down orders—through a civil authority
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   coverage provision. Specifically, the Policy provides coverage for lost income “when
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   access to your ‘scheduled premises’ is specifically prohibited by order of a civil
                                                                                          20   authority.” Exhibit A at p. 39; Exhibit B at p. 3 (emphasis added.) Here, the Santa Clara
                                                                                          21   County and State of California Government Orders prohibited access to the Insured
                                                                                          22   Property, and Founder incurred losses due to the suspension of business operations
                                                                                          23   resulting from that prohibition. However, in seeking to deny coverage, Defendants point
                                                                                          24   to an “Acts or Decisions” exclusion that claims to exclude “loss caused by or resulting
                                                                                          25   from the decision of any person, group, organization, or governmental body.” Exhibit A,
                                                                                          26   p. 46.; Exhibit B at p. 6. Defendants’ interpretation of the Policy, in reliance on this
                                                                                          27   exclusion, succeeds in rendering the civil authority coverage provision meaningless.
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 28 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 29 of 42


                                                                                           1   Once again, only the illusion of coverage for business income loss due to a government
                                                                                           2   lock-down order is provided and “the insured receive[s] no benefit under the policy.”
                                                                                           3   See Jeff Tracy, Inc. v. U.S. Specialty Ins. Co. (C.D. Cal. 2009) 636 F.Supp.2d 995, 1007, citing
                                                                                           4   to Md. Cas. Co. v. Reeder (1990) 221 Cal.App.3d 961, 978. Effectively, and predictably,
                                                                                           5   Defendants claim to cover “action of civil authority” with one hand, and take it away
                                                                                           6   with the other by operation of a provision that purports to exclude the “Acts or
A PROFESSIONAL LAW CORPORATION




                                                                                           7   Decisions” of a “governmental body.” As such, Defendants’ position reveals that any
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   civil authority coverage was merely an illusion because Defendants never intended to
         SANJIV N. SINGH




                                                                                           9   provide such coverage. Here, again, it is bad faith for the Defendants to claim to provide
                                                                                          10   coverage for loss of business income resulting from actions of civil authority and then
                                                                                          11   take the position that such actions are entirely excluded by another provision of the
                                                                                          12   Policy. It is concerning that the policy appears to be possibly deliberately or at the very
                                                                                          13   least recklessly drafted to be illusory.
                                                                                          14                                   FIRST CAUSE OF ACTION
                                                                                          15                   (Breach of Contract by Plaintiff Against All Defendants)
                                                                                          16      68. Plaintiff re-alleges and incorporates by reference the allegations contained in the
                                                                                          17   preceding paragraphs of this Complaint, as though fully set forth herein.
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18      69. Plaintiff was insured under a valid insurance policy, the aforementioned and
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   described Policy, issued by Defendants which was in effect on the date the loss occurred.
                                                                                          20      70. Plaintiff paid consideration in the form of premiums for Policy, and have
                                                                                          21   faithfully performed all obligations required to be performed by them under the terms
                                                                                          22   of the Policy, except to the extent performance may have been excused by, among other
                                                                                          23   things, Defendants’ bad faith conduct and breach of the insurance policy.
                                                                                          24      71. Defendants breached the terms of the contract by not providing requisite
                                                                                          25   documentations required for submitting claims, by prematurely and without basis or
                                                                                          26   reasonable good faith analysis denying and/or “closing” the claim without proper
                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                          PAGE 29 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 30 of 42


                                                                                           1   analysis or explanation, and by ultimately failing to pay and/or underpaying monies
                                                                                           2   due under the contract and by forcing Plaintiff to file this action.
                                                                                           3      72. Plaintiff has demanded that Defendants pay, and Defendants have declined to
                                                                                           4   pay, Plaintiff’s claims for damages and losses of business income and additional
                                                                                           5   expenses due to Civil Authority, specifically the issuance of the Santa Clara Ordinance
                                                                                           6   and State of California Order which limited public access to Founder Institute.
A PROFESSIONAL LAW CORPORATION




                                                                                           7      73. As a direct, proximate, and legal result of Defendants’ breach of contract, Plaintiff
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   has been, and continues to be, damaged in an amount in excess of the jurisdictional
         SANJIV N. SINGH




                                                                                           9   limits of this Court, including but not limited to: damage suffered to their business
                                                                                          10   caused by the loss of business income and additional expenses created by the Santa
                                                                                          11   Clara Ordinance and State of California Order, the loss of benefits due under the
                                                                                          12   contract, and consequential damages including interest on the monies Plaintiff could
                                                                                          13   and should have received promptly, but which they did not receive in a timely manner
                                                                                          14   as a result of Defendants’ breach of the contract, as well as other fees, expenses, and
                                                                                          15   costs to be proven at trial.
                                                                                          16      74. Plaintiff has also sustained other economic losses as a direct, proximate, and legal
                                                                                          17   result of Defendants’ conduct, in an amount to be proven at trial.
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18                                  SECOND CAUSE OF ACTION
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19        (Breach of the Implied Covenant of Good Faith and Fair Dealing Against All
                                                                                          20                                           Defendants)
                                                                                          21      75. Plaintiff re-alleges and incorporates herein by reference the allegations contained
                                                                                          22   in the preceding paragraphs of this Complaint, as though fully set forth herein.
                                                                                          23      76. Plaintiff’s insurance policy at issue in this action, the aforementioned Policy,
                                                                                          24   contains an implied covenant of good faith and fair dealing, whereby Defendants, and
                                                                                          25   each of them, agreed to perform their obligations under the Policy in good faith, to deal
                                                                                          26   fairly with Plaintiff, and not to unreasonably deprive Plaintiff of the benefits due under
                                                                                          27   the insurance policy.
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 30 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 31 of 42


                                                                                           1      77. Defendants tortiously breached the implied covenant of good faith and fair
                                                                                           2   dealing arising from the insurance contract by unreasonably denying or withholding
                                                                                           3   benefits due under the Policy, by failing to conduct fair and objective claims
                                                                                           4   investigation and issuing preordained denials and pre-claim communications aimed to
                                                                                           5   discourage claims, by failing to treat Plaintiff fairly and by other conduct, including but
                                                                                           6   not limited to that expressly set forth in this Complaint, after accepting insurance
A PROFESSIONAL LAW CORPORATION




                                                                                           7   premiums from Plaintiff. On information and belief, it appears from the pattern of pre-
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   denial and cut and pasted communications by agents that Defendants were, and are,
         SANJIV N. SINGH




                                                                                           9   executing a directive to deny COVID-19 claims systematically.
                                                                                          10      78. Despite Plaintiff’s request for coverage and demand for payment of the
                                                                                          11   compensation for the business disruption caused by the Santa Clara Ordinance and State
                                                                                          12   of California Order, Defendants denied coverage and blocked access to information and
                                                                                          13   engaged in a continuous pattern of tortious conduct which has and will cause Plaintiff
                                                                                          14   continued damages.
                                                                                          15      79. Defendants engaged and continue to engage in the course of conduct to further
                                                                                          16   their own economic interest, including and in violation of their obligations to Plaintiff.
                                                                                          17   This conduct includes, but is not limited to that conduct alleged in this Complaint and
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   the following:
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19      a. Failing to perform competent and/or complete investigation of the request for
                                                                                          20   coverage;
                                                                                          21      b. Misrepresenting the content of the Policy to Plaintiff;
                                                                                          22      c. Deliberately, unjustifiably, and unreasonably denying coverage and hiding
                                                                                          23   essential information in an effort to discourage Plaintiff from pursuing their full policy
                                                                                          24   and benefits;
                                                                                          25      d. Refusing to pay any or adequate insurance benefits which a reasonable person
                                                                                          26   would have believed Plaintiff was entitled to receive;
                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 31 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 32 of 42


                                                                                           1      e. Failing to provide promptly a reasonable explanation of the basis relied on in the
                                                                                           2   insurance policy, in relation to the facts or applicable law, for the denial of Plaintiff’s
                                                                                           3   claims, and instead providing a boilerplate, inapplicable explanation; and
                                                                                           4      f. Plaintiff is informed, believe and thereon alleges, that Defendants have breached
                                                                                           5   their duties of good faith and fair dealing owed to Plaintiff by other acts or omissions of
                                                                                           6   which Plaintiff is presently unaware and which will be shown according to proof at the
A PROFESSIONAL LAW CORPORATION




                                                                                           7   time of trial.
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8      80. Without any reasonable basis for doing so, and with full knowledge and/or
         SANJIV N. SINGH




                                                                                           9   conscious disregard of the consequences, Defendants have failed and refused to act in
                                                                                          10   good faith or act fairly toward Plaintiff. Furthermore, Defendants have in bad faith
                                                                                          11   failed and refused to perform their obligations under the insurance policy and under the
                                                                                          12   laws of the State of California.
                                                                                          13      81. Defendants engaged in conduct that was malicious, fraudulent, and oppressive.
                                                                                          14   Indeed, Defendants engaged in a scheme designed to quickly deny Plaintiff’s claim. The
                                                                                          15   Hartford Defendants unreasonably denied and/or “closed” Plaintiff’s claim without
                                                                                          16   investigating the actual cause of the loss and business interruption—i.e., the Civil
                                                                                          17   Authority orders themselves and their multiple expressly stated policy objectives
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   including preventing overrun of the health system and the City, County and State
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   concern for surface contamination by human droplets and damage and person to person
                                                                                          20   transmission.
                                                                                          21      82. As a direct, proximate, and legal result of said breaches of the covenants of good
                                                                                          22   faith and fair dealing by Hartford, Plaintiff has been damaged and continues to incur
                                                                                          23   each and every day substantial and foreseeable consequential and incidental damages,
                                                                                          24   including loss of income and net profits and other expenses related to complying with
                                                                                          25   the Santa Clara Ordinance and State of California Order, and other costs in an amount
                                                                                          26   according to proof. Plaintiff was and will be forced to expend attorneys’ fees and costs in
                                                                                          27   pursuing relief to which they are entitled as a matter of law. Pursuant to Brandt v.
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 32 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 33 of 42


                                                                                           1   Superior Court (1985) 37 Cal.3d 813, Plaintiff is entitled to attorneys’ fees and costs
                                                                                           2   reasonably incurred to compel the payment of benefits due under the insurance policies.
                                                                                           3      83. As a further direct, proximate and legal result of the wrongful conduct of
                                                                                           4   Defendants, and each of them, Plaintiff has also sustained other economic damages, as
                                                                                           5   set forth above, and other damages in an amount to be proven at trial.
                                                                                           6      84. On the basis of all of the facts alleged herein, Defendants’ conduct and actions
A PROFESSIONAL LAW CORPORATION




                                                                                           7   were despicable, done maliciously, oppressively, and fraudulently, with the intent to
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   deprive Plaintiff of insurance benefits and to cause injury to Plaintiff. Defendants’
         SANJIV N. SINGH




                                                                                           9   conduct and actions were further done with a willful and conscious disregard of
                                                                                          10   Plaintiff’s rights, thereby subjecting Plaintiff to unjust hardship and distress in the midst
                                                                                          11   of a global pandemic where Plaintiff will play a critical role in economic recovery of
                                                                                          12   other businesses. Defendants, its officers, directors, and managing agents were
                                                                                          13   personally involved in the decision-making process with respect to the misconduct
                                                                                          14   alleged herein and to be proven at trial, as suggested already, even prior to discovery, by
                                                                                          15   verbal and written communications showing the appearance of a pre-planned, rapid
                                                                                          16   denial of COVID-19 claims.
                                                                                          17      85. Plaintiff alleges on information and belief that Defendants, through their
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   representatives, officers, directors, and managing agents, authorized and ratified each
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   and every act on which Plaintiff’s allegations of punitive damages herein are based
                                                                                          20   upon. On that basis, pursuant to California Civil Code § 3294, Plaintiffs are entitled to an
                                                                                          21   award of exemplary and punitive damages in an amount adequate to make an example
                                                                                          22   of, and to punish and deter Defendants and each of them.
                                                                                          23                                    THIRD CAUSE OF ACTION
                                                                                          24                            (Bad Faith Denial Against All Defendants)
                                                                                          25      86. Plaintiff re-alleges and incorporates herein by reference the allegations contained
                                                                                          26   in the preceding paragraphs of this Complaint, as though fully set forth herein.
                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 33 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 34 of 42


                                                                                           1      87. Defendants have in bad faith failed or refused to perform their obligations under
                                                                                           2   the Policy and under the laws of California because Defendants have put their own
                                                                                           3   interests above those of Plaintiff.
                                                                                           4      88. Defendants denied Plaintiff’s claim in bad faith, among other things, when
                                                                                           5   Defendants (a) failed or refused to perform a fair, objective, and thorough investigation
                                                                                           6   of the claim as required by California Insurance Code; (b) raising coverage defenses that
A PROFESSIONAL LAW CORPORATION




                                                                                           7   were factually and/or legally invalid, (c) improperly denying coverage by creating
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   unduly restrictive claim interpretations on the terms of the Policy, and ultimately forcing
         SANJIV N. SINGH




                                                                                           9   Plaintiff to engage in litigation to recover the amounts due under the Policy.
                                                                                          10      89. On information and belief, Plaintiff alleges that there are numerous other
                                                                                          11   individuals, business entities, and other groups insured by Defendants who were or are
                                                                                          12   similarly situated by Plaintiff in that they were denied coverage using similar unlawful
                                                                                          13   tactics used to deny Plaintiff’s claim coverage. At such time as Plaintiff learn the names
                                                                                          14   of such parties, Plaintiff may seek leave of court to join such persons as additional
                                                                                          15   Plaintiff in this action.
                                                                                          16      90. Based on the foregoing allegations, Plaintiff alleges Defendants have committed
                                                                                          17   institutional bad faith and that what Plaintiff experienced is not an isolated incident but
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   rather a systematic and organized unfair practices perpetrated against Defendants’
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   clients. The pattern of unfair practices constitutes intentional wrongful conduct that is
                                                                                          20   institutionalized in Defendants’ established company policy.
                                                                                          21      91. As a proximate result of Defendants’ bad faith conduct above, Plaintiff has
                                                                                          22   suffered and will continue to suffer damages. These damages include interest on the
                                                                                          23   withheld and unreasonably delayed payments due under the policy and other special
                                                                                          24   economic and consequential damages, in an amount to be proven at trial.
                                                                                          25      92. Plaintiff was forced to retain legal counsel to obtain benefits due under its policy
                                                                                          26   as a result of Defendant’s bad faith conduct. As such, Plaintiff is entitled to recover from
                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 34 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 35 of 42


                                                                                           1   Defendants attorney fees and other reasonable costs of litigation incurred by Plaintiff in
                                                                                           2   order to obtain the benefits of the policy.
                                                                                           3      93. On the basis of all of the facts alleged herein, Defendants’ conduct and actions
                                                                                           4   were despicable, done maliciously, oppressively, and fraudulently, with the intent to
                                                                                           5   deprive Plaintiff of insurance benefits and to cause injury to Plaintiff. Defendants’
                                                                                           6   conduct and actions were further done with a willful and conscious disregard of
A PROFESSIONAL LAW CORPORATION




                                                                                           7   Plaintiff’s rights, thereby subjecting Plaintiff to unjust hardship and distress in the midst
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   of a global pandemic where Plaintiff is serving an essential and critical function.
         SANJIV N. SINGH




                                                                                           9   Defendants, its officers, directors, and managing agents were personally involved in the
                                                                                          10   decision-making process with respect to the misconduct alleged herein and to be proven
                                                                                          11   at trial, as suggested already, even prior to discovery, by verbal and written
                                                                                          12   communications showing the appearance of a pre-planned, rapid denial of COVID-19
                                                                                          13   claims.
                                                                                          14      94. Plaintiff alleges on information and belief that Defendants, through their
                                                                                          15   representatives, officers, directors, and managing agents, authorized and ratified each
                                                                                          16   and every act on which Plaintiff’s allegations of punitive damages herein are based
                                                                                          17   upon. On that basis, pursuant to California Civil Code § 3294, Plaintiff is entitled to an
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   award of exemplary and punitive damages in an amount adequate to make an example
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   of, and to punish and deter Defendants and each of them.
                                                                                          20                                 FOURTH CAUSE OF ACTION
                                                                                          21                  (Declaratory Relief by Plaintiffs Against All Defendants)
                                                                                          22      95. Plaintiff re-alleges and incorporates herein by reference the allegations contained
                                                                                          23   in the preceding paragraphs of this Complaint, as though fully set forth herein.
                                                                                          24   Under California Code of Civil Procedure § 1060 et seq., the Court may declare rights,
                                                                                          25   status, and other legal relations whether or not further relief is or could be claimed. It is
                                                                                          26   also likely that the COVID-19 pandemic may trigger subsequent claims by Plaintiff
                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 35 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 36 of 42


                                                                                           1   under this Policy if the pandemic occurs in cycles, as has been predicted by some health
                                                                                           2   experts.
                                                                                           3      96. An actual controversy has arisen between Plaintiff and Defendants as to the
                                                                                           4   rights, duties, responsibilities, and obligations of the parties in that Plaintiff contends
                                                                                           5   that and Defendants deny that : (1) the civic orders issued by the Government of State of
                                                                                           6   California and the County of Santa Clara constitute a prohibition of access to Plaintiff’s
A PROFESSIONAL LAW CORPORATION




                                                                                           7   business or so-called described premises under the Policy; (2) the prohibition of access to
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   the described premises by the various orders triggers the Civil Authority business
         SANJIV N. SINGH




                                                                                           9   income loss and additional expenses portion of the Policy; (3) said civic orders trigger
                                                                                          10   coverage without applicable exclusion because the civil authorities in question were
                                                                                          11   concerned for ongoing damage including the presence of human droplets and/or viral
                                                                                          12   particles that might be in said droplets or otherwise present outside of the business; and
                                                                                          13   (4) the Policy provides coverage to Plaintiff for such orders and also provides coverage
                                                                                          14   elsewhere in the Policy as plead above. Resolution of the duties, responsibilities, and
                                                                                          15   obligations of the parties is necessary as no full adequate remedy at law exists given the
                                                                                          16   potential ongoing and cyclical nature of the pandemic and the damage that can occur
                                                                                          17   with these orders, and a declaration of the Court is needed to resolve the dispute and
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   controversy.
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19                                   FIFTH CAUSE OF ACTION
                                                                                          20                         (Unjust Enrichment Against All Defendants)
                                                                                          21      97. Plaintiff re-alleges and incorporates herein by reference the allegations contained
                                                                                          22   in the preceding paragraphs of this Complaint, as though fully set forth herein.
                                                                                          23      98. As set forth above, Plaintiff may lose the financial benefit of the amounts that
                                                                                          24   Plaintiff has paid for those portions of the policy that were illegal, unfair, or deceptive
                                                                                          25   because of Defendants’ unlawful conduct.
                                                                                          26      99. Defendants were unjustly enriched at the expense of and to the detriment of
                                                                                          27   Plaintiff because of their wrongful acts and omissions.
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                        PAGE 36 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 37 of 42


                                                                                           1      100.       Specifically, Defendants were unjustly enriched when Defendants offered
                                                                                           2   insurance coverages through their policy which purport and appear to provide
                                                                                           3   coverages for loss of business income due to Civil Authority or civil ordinance, but
                                                                                           4   instead Defendants refused to fulfill their financial obligation to Plaintiff and denied
                                                                                           5   coverage in a rapid fashion without any evidence of properly conducting review or
                                                                                           6   investigation to the claims, suggesting that Defendants have no intention to pay the
A PROFESSIONAL LAW CORPORATION




                                                                                           7   insurance coverage owed to Plaintiff.
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8      101.       As a direct and proximate result of Defendant’s conduct, Plaintiff has
         SANJIV N. SINGH




                                                                                           9   suffered damages and is entitled to restitution in an amount to be proven at trial.
                                                                                          10   Plaintiff seeks restitution from Defendant and seek an order from the Court to disgorge
                                                                                          11   all monies paid to Defendants as a result of the unlawful, illegal, and/or fraudulent
                                                                                          12   business practices.
                                                                                          13      102.       Plaintiff has no adequate remedy at law.
                                                                                          14                                     SIXTH CAUSE OF ACTION
                                                                                          15     (Violation of California Bus. & Prof. Code § 17200 Et Seq. Against All Defendants)
                                                                                          16      103.       Plaintiff re-alleges and incorporates herein by reference the allegations
                                                                                          17   contained in the preceding paragraphs of this Complaint, as though fully set forth
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   herein.
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19      104.       Section 17200 of the California Business & Professions Code (“Unfair
                                                                                          20   Competition Law” or “UCL”) prohibits any “unlawful,” “unfair,” and “fraudulent”
                                                                                          21   business practice.
                                                                                          22      105.       Section 17200 specifically prohibits any “unlawful . . . business act or
                                                                                          23   practice.” Defendants have violated the UCL’s prohibition against engaging in unlawful
                                                                                          24   act or practice by, inter alia, denying Plaintiff’s claim for coverage and such action
                                                                                          25   violates California state laws.
                                                                                          26

                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 37 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 38 of 42


                                                                                           1      106.       By improperly denying Plaintiff’s claim, Defendants violated California’s
                                                                                           2   Unfair Insurance Practice Acts (UIPA), codified as California Insurance Code Section
                                                                                           3   790.03(h), including but not limited to the following unfair claim practices:
                                                                                           4      a. Misrepresenting to Plaintiff pertinent facts or insurance policy provisions relating
                                                                                           5   to any coverages at issue;
                                                                                           6      b. Issuing a boilerplate letter in record time and appearing to have pre-ordained a
A PROFESSIONAL LAW CORPORATION




                                                                                           7   denial of claims as part of a systemwide campaign by Hartford Defendants to dissuade
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   policyholders from even submitting claims; and
         SANJIV N. SINGH




                                                                                           9      c. Failing to adopt and implement reasonable standards for the prompt
                                                                                          10   investigation and processing of claims arising under insurance policies, not spending
                                                                                          11   time to carefully read the language of their own Policy and failing to identify and
                                                                                          12   analyze what actually triggered the Civil Authority ordinances or orders in question.
                                                                                          13      107.       It is also believed that Hartford Defendants are attempting to contract
                                                                                          14   around California Insurance Code by attempting to enforce an unenforceable virus
                                                                                          15   exclusion even before a claim was submitted and ultimately in contravention of a
                                                                                          16   covered peril (i.e. the effects of a civil ordinance) which was the primary and proximate
                                                                                          17   cause of Plaintiff’s business losses to date. Hartford Defendants’ conduct is therefore
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   unlawful, and the exclusion clause unenforceable.
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19      108.       Section 17200 also prohibits any “unfair . . . business act or practice.” As
                                                                                          20   described in the preceding paragraphs, Defendants engaged in the unfair business
                                                                                          21   practice of denying business disruption insurance claims even though Defendants’
                                                                                          22   policy language covers such losses and attempting to dissuade even the submission of
                                                                                          23   the claims by disseminating false information about what the Policy covers. It also
                                                                                          24   appears the Policy was drafted in a manner that reflects a possible systematic use of
                                                                                          25   illusory promises, promising coverage on one hand in a lengthy, complex document
                                                                                          26   while taking it away with another in other parts of the policy.
                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 38 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 39 of 42


                                                                                           1      109.      Defendants’ business practices, as detailed above, are unethical,
                                                                                           2   oppressive, and unscrupulous. They violate fundamental policies of this State including
                                                                                           3   the very policies underlying the Santa Clara Ordinance and State of California Order
                                                                                           4   which aim to protect the general population and the County for a finite period of time
                                                                                           5   but not cause unreasonable closure or business loss for businesses. Further, any
                                                                                           6   justifications for Defendants’ wrongful conduct are outweighed by the adverse effects of
A PROFESSIONAL LAW CORPORATION




                                                                                           7   such conduct, which in this case is jeopardizing operations of a business that will play a
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8   critical role in recovery of the local economy by catalyzing the recovery and growth of
         SANJIV N. SINGH




                                                                                           9   startups. Thus, Defendants are engaged in unfair business practices prohibited by
                                                                                          10   California Business & Professions Code §17200 et seq.
                                                                                          11      110.      Section 17200 also prohibits any “fraudulent business act or practice.”
                                                                                          12   Defendants violated this prong of the UCL by disseminating and/or agreeing to
                                                                                          13   disseminate, through Defendants’ website and other promotional channels, misleading
                                                                                          14   and partial statements about available business disruption or closure coverages that
                                                                                          15   have a tendency to mislead the public, and also at the time they marketed their policies,
                                                                                          16   misleading consumers to believe they would be insured for this kind of business
                                                                                          17   interruption. Further, Defendants violated this prong of the UCL by omitting material
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   information about business disruption coverages with the intent to induce reliance by
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   consumers to not pursue such claims even though Defendants have an obligation to
                                                                                          20   compensate them under their Policy. Defendants’ claims, nondisclosures, and
                                                                                          21   misleading statements concerning business closure coverage and/or lack thereof, as
                                                                                          22   more fully set forth above, were false, misleading, and/or likely to deceive the
                                                                                          23   consuming public within the meaning of California Business and Professions Code
                                                                                          24   §17200. They were and are intended to dissuade businesses from seeking coverage.
                                                                                          25   Moreover, it now also appears that the policy may have been drafted by design to be
                                                                                          26   illusory.
                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                      PAGE 39 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 40 of 42


                                                                                           1      111.       Section 17200 also prohibits any “unfair, deceptive, untrue, or misleading
                                                                                           2   advertising.” For the reasons set forth above, Defendants engaged in unfair, deceptive,
                                                                                           3   untrue, and misleading advertising in violation of California Business & Professions
                                                                                           4   Code § 17200.
                                                                                           5      112.       Defendants’ conduct caused and continues to cause substantial injury to
                                                                                           6   Plaintiff. Plaintiff has suffered injury in fact and lost money as a result of Defendants’
A PROFESSIONAL LAW CORPORATION




                                                                                           7   unfair conduct.
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8      113.       Additionally, pursuant to California Business and Professions Code §
         SANJIV N. SINGH




                                                                                           9   17203, Plaintiff seeks an order requiring Defendants to immediately cease such acts of
                                                                                          10   unlawful, unfair, and fraudulent business practices and requiring Defendants to pay the
                                                                                          11   monies owed to Plaintiff.
                                                                                          12                                SEVENTH CAUSE OF ACTION
                                                                                          13    (Injunctive Relief Under Bus. & Prof. Code § 17200 Et Seq. Against All Defendants)
                                                                                          14      114.       Plaintiff re-alleges and incorporates herein by reference the allegations
                                                                                          15   contained in the preceding paragraphs of this Complaint, as though fully set forth
                                                                                          16   herein.
                                                                                          17      115.       Upon information and belief, Plaintiff alleges that unless enjoined by the
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18   order of the Court, Defendants will continue their unlawful practices of denying
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19   coverages to policyholders with legitimate claims just like Plaintiff who are literally
                                                                                          20   trying to survive by the day due to the COVID-19 global pandemic emergency. No
                                                                                          21   adequate remedy exists at law for the injuries alleged herein, and Plaintiff will suffer
                                                                                          22   great and irreparable injury if Defendant’s conduct is not immediately enjoined and
                                                                                          23   restrained.
                                                                                          24      116.       Defendants wrongfully denied Plaintiff’s insurance claim without any
                                                                                          25   conducting a proper claim review and investigation, and likely doing so to avoid their
                                                                                          26   financial obligations to Plaintiff and their policyholders. Given the uncertainty of when
                                                                                          27   the pandemic emergency can truly end and the likely continued effect of the closure
                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 40 OF 42
                                                                                                 Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 41 of 42


                                                                                           1   orders, it is foreseeable for Plaintiff to have similar and additional insurance claims in
                                                                                           2   the future, and Defendants could use similar tactics to deny coverage to Plaintiff similar
                                                                                           3   to the situation led to this instant action. If Defendants’ conduct is not restrained or
                                                                                           4   enjoined, Plaintiff will suffer great and irreparable harm, as it has already paid the
                                                                                           5   premium due for the insurance policy, and Defendants seem committed to continuing
                                                                                           6   their unlawful practices of erroneously denying claims and will likely continue to do so
A PROFESSIONAL LAW CORPORATION




                                                                                           7   without an injunction from the Court.
                                 1650 S. AMPHLETT BLVD. SUITE 220
                                                                    SAN MATEO, CA 94402




                                                                                           8      117.       Plaintiff has no adequate remedy at law for the threatened injury.
         SANJIV N. SINGH




                                                                                           9                                     PRAYER FOR RELIEF
                                                                                          10          WHEREFORE, Plaintiff prays for judgment against Defendants as follows:
                                                                                          11      1. For general, compensatory damages, plus prejudgment interest and other damages
                                                                                          12          according to proof;
                                                                                          13      2. For special and consequential damages;
                                                                                          14      3. For punitive and exemplary damages according to proof and as applicable under
                                                                                          15          the law;
                                                                                          16      4. For restitutionary disgorgement of all profits Defendants obtained as a result of
                                                                                          17          unlawful, unfair, and/or fraudulent business practices;
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18      5. For an appropriate injunction;
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19      6. For attorneys’ fees and costs of suit herein;
                                                                                          20      7. For pre-judgment interest as provided for by applicable law; and
                                                                                          21      8. For such further relief as the Court may deem just and proper.
                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                       PAGE 41 OF 42
                                                                                                Case 3:20-cv-04466-VC Document 45 Filed 11/05/20 Page 42 of 42


                                                                                           1   DATED: November 5, 2020             SANJIV N. SINGH, A PROFESSIONAL LAW
                                                                                                                                   CORPORATION
                                                                                           2
                                                                                                                                      /s/ Sanjiv N. Singh
                                                                                           3                                          Sanjiv N. Singh, JD, MD
                                                                                           4
                                                                                                                                   INDRAJANA LAW GROUP,
                                                                                           5
                                                                                                                                   A PROFESSIONAL LAW CORPORATION
                                                                                           6                                          /s/ Michael B. Indrajana
A PROFESSIONAL LAW CORPORATION




                                                                                           7                                          Michael B. Indrajana
                                 1650 S. AMPHLETT BLVD. SUITE 220




                                                                                                                                      Attorneys for Founder Institute
                                                                    SAN MATEO, CA 94402




                                                                                           8
                                                                                                                                      Incorporated
         SANJIV N. SINGH




                                                                                           9
                                                                                          10

                                                                                          11

                                                                                          12

                                                                                          13

                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17
  A PROFESSIONAL LAW CORPORATION
   1650 S. AMPHLETT BLVD. SUITE 220




                                                                                          18
        INDRAJANA LAW GROUP


          SAN MATEO, CA 94402




                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28   FOUNDER INSTITUTE INCORPORATED V. HARTFORD FINANCIAL SERVICES GROUP INC., ET AL.
                                                                                                                         THIRD AMENDED COMPLAINT
                                                                                                                           CASE NO. 3:20-CV-04466-VC
                                                                                                                                 PAGE 42 OF 42
